UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 4, 2013 (March 4, 2013) RURBAN FINANCIAL CORP. (Exact name of registrant as specified in its charter) Ohio 0-13507 34-1395608 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 401 Clinton Street, Defiance, Ohio 43512 (Address of principal executive offices) (Zip Code) (419) 783-8950 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On March 4, 2013, Rurban issued a press release announcing that its Board of Directors has declared a quarterly shareholder dividend of $0.025 per share.The dividend is payable on April 3, 2013 to all shareholders of record as of March 19, 2013. The information on this item 7.01, including Exhibit 99.1 furnished herewith, is being furnished and shall not be deemed to be“filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that Section, nor shall such information be deemed to be incorporated by reference in any registration statement or other document filed under the Securities Act of 1933 (the “Securities Act”) or the Exchange Act, except as otherwise stated in such filing. Item 9.01.Financial Statements and Exhibits. (a)Not Applicable (b)Not Applicable (c)Not Applicable (d)Exhibits Exhibit No. Description Press release issued by Rurban Financial Corp. on March 4, 2013, announcing the resumption of a quarterly shareholder dividend. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RURBAN FINANCIAL CORP. Dated:March 4, 2013 By: /s/Anthony V. Cosentino Anthony V. Cosentino Executive Vice President and Chief Financial Officer INDEX TO EXHIBITS Current Report on Form 8-K Dated March 4, 2013 Rurban Financial Corp. Exhibit No. Description Press release issued by Rurban Financial Corp. on March 4, 2013, announcing the resumption of a quarterly shareholder dividend.
